Citation Nr: 1135730	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation due to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran, who died in April 2006, served on active duty from February 1971 to April 1972.  The appellant is his surviving spouse.  

This case was previously before the Board of Veterans' Appeals (Board) in May 2010 and January 2011.  Each time, it was remanded for further development.  Following the requested development, the RO confirmed and continued the denial of entitlement to service connection for dependency and indemnity compensation due to service connection for the cause of the Veteran's death.  Thereafter, the case was returned to the Board for further appellate action.

After reviewing the record, the Board finds that still additional development of the evidence is warranted.  Therefore, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the evidence discloses that the Veteran was murdered in April 2006.  The cause of death was multiple stab wounds.  At the time of his death, service connection was in effect for post-traumatic stress disorder (PTSD), evaluated as 100 percent disabling.  That rating had become effective September 23, 1996.  

In part, the appellant contends that the Veteran's PTSD contributed to his murder.  She states that the Veteran experienced anger and rage in association with that disorder and that his anger was so severe, he provoked confrontations with others.  To date, the evidence on file does not show the circumstance which precipitated the Veteran's murder.  However, after reviewing the record the Board finds that there may be outstanding available evidence which could assist the Board in that regard.

The anger and rage manifestations of the Veteran's PTSD are well documented in his treatment record.  For example, during his treatment at the Vet Center in September and October 1996, the Veteran reported episodic rage and noted that he got into confrontations with his supervisor.  He described a pattern of looking for trouble and getting into many fights.  Indeed, he wondered if he was trying to get himself hurt.  His anger and difficulty getting along with others were also documented in VA examinations in October 1996 and December 1998.  

In addition to the foregoing, the Board notes that following an incident in April 2001, the Veteran was convicted of attempted aggravated assault.  On August 24, 2001, during the course of the associated legal proceedings, the District Court of Leavenworth County Kansas granted the Veteran's motion for a mental examination to be performed at the Kansas State Security Hospital in Larned, Kansas.  He was to be transported to that facility forthwith and was to be committed for a period of 60 days.  The report of that examination has not been associated with the claims folder.  However, it could well be relevant to the appellant's claim.  

As a final example of the Veteran's nature, the Board notes that during VA treatment in November 2004, the Veteran talked randomly about his problems with PTSD.  He reported that everyone knew him and knew better than to come up behind him and put their hands on him.  He stated that whenever he felt threatened, he went into a survival mode like he was back in Vietnam.  

In July 2007 and January 2011, the RO requested a copy of the police report associated with the Veteran's murder.  The investigating agency reported that the only part of the police report that was an open public record was the front sheet of the offense report. 

In March 2011, the appellant submitted a copy of a report from Cushing Memorial Hospital reflecting the Veteran's treatment the night he was murdered.  She also submitted a copy of the autopsy, as well as copies of legal proceedings for the individual responsible for the Veteran's murder.  Those records show that the Veteran died in a violent confrontation.  He was stabbed at least 8 times, several of which caused sucking chest wounds.  A wound to the Veteran's left upper back was 14 cm deep and wound to the posterior head was 12 cm deep.  The front sheet of the police offense report and the sentencing guidelines show that the Veteran's murder was not sexually motivated or associated with theft or the use, transport, or sale of alcohol or drugs.

Following his May 2007 trial in the District Court of Leavenworth County Kansas, the Veteran's killer was convicted of second degree murder (Case No. 2006-CR-000245.).  The transcript of that trial has not been requested for association with the claims folder; however, it could well be relevant in determining the circumstances which led to the Veteran's death.  

To date, the Veteran's claims file has not been reviewed by a VA examiner for an opinion as to whether the Veteran's PTSD contributed substantially or materially to cause his death.  


In light of the foregoing, the Board finds that there may be outstanding available evidence, which, when considered with that already on file, may support the appellant's claim.  Accordingly, the case is REMANDED for the following actions:

1.  Request that the Kansas State Security Hospital in Larned, Kansas provide a copy of the report of the Veteran's mental examination performed pursuant to the August 24, 2001 order of the District Court of Leavenworth County Kansas.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b)(West 2002); 38 C.F.R. § 3.159(e) (2010).

2.  Request that the District Court of Leavenworth County Kansas provide a transcript of the May 2007 trial which led to the conviction of the Veteran's killer (Case No. 2006-CR-000245).  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the requested records are unavailable, notify the appellant and her representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b)(West 2002); 38 C.F.R. § 3.159(e) (2010).

3.  When the actions requested in parts 1 and 2 have been completed, request that the Veteran's claims file be reviewed by the VA Psychiatric Service.  In so doing, ensure that the reviewer is provided with a copy of this remand.  

The reviewer must render an opinion, with complete rationale, as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's service-connected PTSD led to the violent confrontation which resulted in his death.  

4.  When the actions requested in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to dependency and indemnity compensation due to service connection for the cause of the Veteran's death. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The appellant need take no action unless she is notified to do so.  However, she is advised that she has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


